Title: William Lambert to Thomas Jefferson, 19 April 1810
From: Lambert, William
To: Jefferson, Thomas


          
            Sir,
            City of Washington, 
                     April 19th 1810.
          
          
		   I inclose two copies of the report of a select committee of Congress, and of several papers relating to the establishment of a first meridian for the United States, one for your own use, the other for the American philosophical Society at Philadelphia, of which you are President. Several errors and omissions have been corrected with the pen, which may be avoided, should another edition be printed by subscription. The uniform friendship with which you have been pleased to favor me on all occasions within my knowledge or belief, requires corresponding testimonials of gratitude and respect from me,
			 with which I have been long impressed; and I cannot believe that any occurrence will happen to change the sentiments of perfect esteem with which I am
          
            Sir, Your most obedt servant,
            
                  William Lambert.
          
        